DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIKAWA (US Pub.: 2017/0249577) in view of Douglas, Jr. et al. (US Patent 10,499,190).

As per claim 1, NISHIKAWA teaches/suggests a method, comprising: sending, to each remaining user device from the plurality of user devices other than the at least one user device, a signal indicating the acceptance of the action by a different user device (e.g. equate to cancellation notification that cancels the request for apparatuses that was not assign the request); receiving, from the at least one user device, a signal indicating the action has been performed by the user (e.g. equate the detection the assigned work being completed by the corresponding apparatus’ user); and sending, to the peripheral device, a signal that indicates operations receiving the signal that indicates the operations (e.g. associated with operational signaling after work is completed)  ([0015]; and [0035]-[0039]).
NISHIKAWA does not teach the method comprising: 
receiving, from a peripheral device, a signal representing a first status of the peripheral device; 
identifying an action based on the first status of the peripheral device, each user from a subset of users being predesignated to perform the action; 
sending, to a plurality of user devices, a signal representing the action, each user device from the plurality of user devices being uniquely associated with a user from the subset of users; 
receiving, from at least one user device from the plurality of user devices, a signal representing an acceptance of the action in response to the signal representing the action; 
the action has been performed and that causes the peripheral device to change the first status of the peripheral device to a second status of the peripheral device in response to the action has been performed.
Douglas teaches/suggests a method, comprising: receiving, from a peripheral device, a signal representing a first status of the peripheral device (e.g. associated with receiving trigger event data indicating a status of peripheral device: col. 19, ll. 59-63); identifying an action based on the first status of the peripheral device, each user from a subset of users being predesignated to perform the action (e.g. associated with identifying type of assistance needed that may be performed by one or more proximate users with the specific type of assistance needed: Fig. 6; col. 19, l. 52 to col. 21, l. 45); sending, to a plurality of user devices, a signal representing the action, each user device from the plurality of user devices being uniquely associated with a user from the subset of users (e.g. associated with sending/transmitting assistance communication to user device (140) associated with the one or more proximate users: Fig. 6; col. 19, l. 52 to col. 21, l. 45); receiving, from at least one user device from the plurality of user devices, a signal representing an acceptance of the action in response to the signal representing the action (e.g. associated with the assistance response indicative of a willingness to assist from the user device (140) associated with the one or more proximate users: Fig. 6; col. 19, l. 52 to col. 21, l. 45); the action has been performed and that causes the peripheral device to change the first status of the peripheral device to a second status of the peripheral device in response to the action has been performed (e.g. associated with transition from the first state before the action being performed to the second state after the action being performed) (Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; and col. 19, l. 52 to col. 21, l. 45)
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Douglas’ action resolution into NISHIKAWA’s method for the benefit of facilitating the connection between users in need of assistance and other proximity user capable of providing the assistance needed (Douglas, col. 1, ll. 39-43) to obtain the invention as specified in claim 1.

As per claim 2, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 1 above, where Douglas teaches/suggests the method comprising wherein the subset of users is associated with a plurality of roles, the method further comprising: associating one or more roles to each user from the subset of users based on a set of locations associated with the subset of users; and designating, before identifying the action, the subset of users to perform the action based on the one or more roles associated with each user from the subset of users (e.g. associated with the role that a user is assigned depends on what type of assistance he/she can provide and on his/her current location) (Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; and col. 19, l. 52 to col. 21, l. 45).

As per claim 3, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 1 above, where Douglas teaches/suggests the method wherein the sending the signal representing the action causes at least one of (a) playing an audio file in at least one location associated with at least one user from the subset of users, (b) sending a text to at least the subset of users, or (c) opening or closing a relay of the peripheral device (Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; and col. 19, l. 52 to col. 21, l. 45).

As per claim 4, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 1 above, where NISHIKAWA and Douglas teach/suggest the method comprising wherein the peripheral device is at least one of a store peripheral device, a supermarket peripheral device, a cash register peripheral device, a reverse vending machine peripheral device, a security gate peripheral device, a self-checkout peripheral device, a cooling system monitoring peripheral device, a smart trashcan peripheral device, a shopping cart station peripheral device, an automatic door peripheral device, a backing oven peripheral device, a smart shelf peripheral device, a photo printing peripheral device, a cooling system peripheral device, or a cigarette holder peripheral device (NISHIKAWA, [0015]; [0035]-[0039]; and Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; col. 19, l. 52 to col. 21, l. 45), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features.

As per claim 5, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 1 above, where NISHIKAWA and Douglas teach/suggest the method further comprising: determining an audio zone for the peripheral device, the audio zone being associated with a playlist; and playing, via a speaker associated with the audio zone, the playlist at the audio zone (NISHIKAWA, [0015]; [0035]-[0039]; and Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; col. 19, l. 52 to col. 21, l. 45), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features as it is well-known in the art in relation to being used in many industrial sites and supermarkets.

As per claim 6, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 1 above, where Douglas teach/suggest the method comprising: wherein the peripheral device is included within a plurality of peripheral devices, the method further comprising: controlling the plurality of peripheral devices via at least one signal interface, the at least one signal interface being at least one of: a wireless signal interface, a general-purpose input/output (GPIO) interface, a relay-based interface, or a radio interface (Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 7, ll. 1-14; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; and col. 19, l. 52 to col. 21, l. 45).

As per claim 7, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 1 above, where Douglas teach/suggest the method further comprising: executing an artificial intelligence model that (a) receives the first status of the peripheral device and (b) identifies the action (e.g. equating to the properly determination of type of assistance needed) (Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 7, ll. 1-14; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; and col. 19, l. 52 to col. 21, l. 45).

As per claim 8, NISHIKAWA teaches/suggests a method, comprising: causing the content management server to send, to each remaining user device from the plurality of user devices, a signal indicating the acceptance of the action by a different user device (e.g. equate to cancellation notification that cancels the request for apparatuses that was not assign the request); and send, from the user device to the content management server and after sending the signal representing the acceptance, a signal indicating the action has been performed by the user of the user device (e.g. equate the detection the assigned work being completed by the corresponding apparatus’ user after sending a response to the work request) ([0015]; and [0035]-[0039]).
NISHIKAWA does not teach the method comprising: 
a memory; and 
a processor, the processor operatively coupled to the memory and configured to: 
send, from a user device to a content management server, a signal representing an indication of location of the user device, each user device from a plurality of user devices being uniquely associated with a user from a subset of users, the content management server associates one or more roles from a plurality of roles with the user in response to receiving the signal representing the indication of location of the user device; 
receive, at the user device from the content management server, a signal representing an action, the action identified by the content management server based on the status of a peripheral device by the peripheral device, the action associated with the one or more roles of the user device; 
send, from the user device to the content management server, a signal (1) representing an acceptance of the action in response to the signal representing the action.
Douglas teaches/suggests a method, comprising: a memory (e.g. Fig. 3); and a processor, the processor operatively coupled to the memory (e.g. Fig. 3) and configured to: send, from a user device to a content management server, a signal representing an indication of location of the user device (e.g. associated receiving location data for knowing location of all users in order to know proximity of other users to the user requesting assistance as such information is taken into consideration for determining who can provide assistance), each user device from a plurality of user devices being uniquely associated with a user from a subset of users (e.g. associated with each user has his/her own personal user device), the content management server associates one or more roles from a plurality of roles with the user in response to receiving the signal representing the indication of location of the user device (e.g. associated with user(s) indicating the type of assistance needed and user(s) that can provided the indicated type of assistance needed: Fig. 6; col. 19, l. 52 to col. 21, l. 45); receive, at the user device from the content management server, a signal representing an action, the action identified by the content management server based on the status of a peripheral device by the peripheral device, the action associated with the one or more roles of the user device (e.g. associated with determining type of assistance needed, and then communication with data representing a request for a user to indicate if they can provide the indicated type of assistance is generated and transmitted); send, from the user device to the content management server, a signal (1) representing an acceptance of the action in response to the signal representing the action (e.g. associated with the assistance response indicative of a willingness to assist from the user device (140) associated with the one or more proximate users: Fig. 6; col. 19, l. 52 to col. 21, l. 45) (Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; col. 19, l. 52 to col. 21, l. 45)
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Douglas’ action resolution into NISHIKAWA’s method for the benefit of facilitating the connection between users in need of assistance and other proximity user capable of providing the assistance needed (Douglas, col. 1, ll. 39-43) to obtain the invention as specified in claim 8.

As per claims 9-10, claims 9-10 are rejected in accordance to the same rational and reasoning as the above rejection of claims 3-4.

As per claim 11, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 8 above, where NISHIKAWA and Douglas teach/suggest the apparatus comprising wherein: the user device is a first user device, and the processor is configured to receive, at the first user device and from a second user device, a signal representing a rejection of the action in response to the signal representing the action, before sending the signal representing the acceptance of the action (NISHIKAWA, [0015]; [0035]-[0039]; and Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; col. 19, l. 52 to col. 21, l. 45), wherein it would have been an obvious design choice to one of ordinary skilled in the art to implement the above claimed features for rejecting and adapting accordingly.

As per claim 12, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 8 above, where NISHIKAWA and Douglas teach/suggest the apparatus comprising wherein: the user device is a first user device, the processor is configured to receive, at the first user device and after receiving the signal representing the action, a chat instance between the subset of users; and the processor is configured to delete the chat instance from the first user device when a single user device remains in the chat instance (NISHIKAWA, [0015]; [0035]-[0039]; and Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; col. 19, l. 52 to col. 21, l. 45), it would have been an obvious design choice to one of ordinary skilled in the art to implement the above claimed features for deleting a chat instance when only a user remains.

As per claim 13, claim 13 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where NISHIKAWA and Douglas teach/suggest the code comprising code to cause the processor to: send a signal representing a first status; and receiving a signal indicating the action has been performed (NISHIKAWA, [0015]; [0035]-[0039]; and Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; col. 19, l. 52 to col. 21, l. 45).

As per claim 14, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 13 above, where NISHIKAWA and Douglas teach/suggest the non-transitory processor-readable medium further comprising code to cause the processor to: measure, at the peripheral device, a set of sensor values; and identify, at the peripheral device, at least a first status of the peripheral device or a second status of the peripheral device based on the set of sensor values (NISHIKAWA, [0015]; [0035]-[0039]; and Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; col. 19, l. 52 to col. 21, l. 45), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 15, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 14 above, where NISHIKAWA and Douglas teach/suggest the non-transitory processor-readable medium comprising wherein the set of sensor values include a first sensor value recorded at a first time and a second sensor value recorded at a second time after the first time (NISHIKAWA, [0015]; [0035]-[0039]; and Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; col. 19, l. 52 to col. 21, l. 45), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 16, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 14 above, where NISHIKAWA and Douglas teach/suggest the non-transitory processor-readable medium comprising wherein: the set of sensor values include a first sensor value recorded by a first type of sensor and a second sensor value recorded by a second type of sensor, the first type of sensor and the second type of sensor each including at least one of an acoustic sensor, an optical sensor, a radio frequency (RF sensor), a magnetic sensor, a thermal sensor, a humidity sensor, a gyroscope, or an accelerometer (NISHIKAWA, [0015]; [0035]-[0039]; and Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; col. 19, l. 52 to col. 21, l. 45), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 17, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 14 above, where NISHIKAWA and Douglas teach/suggest the non-transitory processor-readable medium comprising wherein the status of the peripheral device indicates a sensor value from the set of sensor values that is lower than a predetermined threshold (NISHIKAWA, [0015]; [0035]-[0039]; and Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; col. 19, l. 52 to col. 21, l. 45), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claims 18-20, claims 18-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 4-6.

As per claim 21, NISHIKAWA and Douglas teach/suggest all the claimed features of claim 13 above, where NISHIKAWA and Douglas teach/suggest the non-transitory processor-readable medium comprising wherein the peripheral device operates at a first configuration based on the first status of the peripheral device, the medium further comprising code to cause the processor to: operate, after receiving the signal indicating the action has been performed, the peripheral device at a second configuration based on the second status of the peripheral device (NISHIKAWA, [0015]; [0035]-[0039]; and Douglas, Fig. 1; Fig. 3; Fig. 6; col. 6, ll. 16-67; col. 9, l. 65 to col. 10, l. 63; col. 14, l. 55 to col. 15, l. 35; col. 19, l. 52 to col. 21, l. 45), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-21 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        June 01, 2022